Citation Nr: 1022866	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an effective date earlier than September 14, 
2005 for Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2006 by the VARO in Wilmington, Delaware, in which the 
Veteran was found entitled to DEA under Chapter 35, effective 
from September 18, 2006.  By subsequent action in September 
2008, the RO's decision review officer found that an 
effective date for DEA entitlement of September 14, 2005 was 
warranted.  

Pursuant to his request, the Veteran was afforded a personal 
hearing before the Board in Washington, DC, in January 2010.  
A transcript of that proceeding is of record.  At his hearing 
and thereafter, the Veteran submitted additional documentary 
evidence along with a waiver for its initial consideration by 
the RO.  


FINDINGS OF FACT

1.  The RO by its decision, dated in November 2001, denied 
DEA entitlement, based on the absence of permanency of the 
Veteran's 100 percent schedular evaluation for PTSD, as in 
effect since February 1999; following notice to the Veteran 
of the action taken and his appellate rights, he did not 
initiate a timely appeal.  

2.  An informal claim was filed on October 24, 2003, but not 
earlier, and on that date but none earlier, the Veteran's 
totally disabling PTSD was shown to persist, thereby 
rendering the likelihood of improvement only a very remote 
possibility.  




CONCLUSIONS OF LAW

1.  The RO's November 2001 decision denying DEA entitlement 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).  

2.  The criteria for an effective date of October 24, 2003 
for DEA entitlement have been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  The notice requirements 
of VCAA require VA to notify the claimant of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.   

The VCAA does not affect matters on appeal when the issue is 
limited to statutory or regulatory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(interpreting that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  The Board herein finds that there exists a 
plausible basis in the record for a grant of an effective 
date of October 24, 2003, for DEA entitlement, but none 
earlier.  There is no dispute as to the facts prior to 
October 24, 2003, in light of entry of the final RO decision 
of November 20, 2001, denying DEA entitlement.  In the 
absence of any additional claim therefor prior to October 
2003, there is no possibility that any additional notice or 
development would aid the Veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  

Earlier Effective Date for DEA Benefits

Applicable law provides that DEA benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or a 
spouse or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility for DEA 
exists if a veteran has a permanent total service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3021 (2009).  A total disability may be 
assigned where the veteran's service-connected disabilities 
are rated 100 percent disabling under the rating schedule, or 
if the veteran is unemployable due to service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 (2009).  Permanence 
of total disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).

The Veteran alleges that he should be found to be entitled to 
DEA under Chapter 35 from February 1999, the date he was 
initially found to be 100 percent disabled by PTSD.  In 
support thereof, he cites to various medical and other 
reports compiled from 1988 to 2001, as well as the 
determination of the Social Security Administration in July 
2000 finding him totally and permanently disabled from 
February 1999.  

Lacking from the Veteran's analysis, however, is the legal 
significance of the RO's prior decision of November 20, 2001, 
in which entitlement of the Veteran to service connection for 
PTSD was established, effective from February 26, 1999, with 
assignment of a 100 percent schedular rating as of that date.  
In that decision, based on much of the same evidence cited by 
the Veteran in support of the appeal for an earlier effective 
date for DEA entitlement, the RO determined that the Veteran 
was ineligible for DEA on the basis he was without a total 
service-connected disability that was permanent in nature.  
This rating decision was an explicit VA adjudication that the 
total service-connected disability was not permanent in 
nature.

Notice of such action and of the Veteran's right to appeal 
was furnished to him by way of the RO's correspondence, dated 
in November 2001.  In the absence of any appeal of that 
denial within the time limits prescribed by law, the November 
2001 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.   

Inasmuch as finality attached to the RO's action (including 
the finding that the total rating was not permanent) in 
November 2001, and in the absence of any alleged clear and 
unmistakable error therein, there is no basis to again 
consider the evidence then on file in November 2001 upon 
which the denial of DEA was predicated.  However, that does 
not end the inquiry as the record must be scrutinized to 
determined if any claim, be it a formal or informal one, was 
filed subsequent to entry of the above-referenced action and, 
if so, whether there is evidence denoting permanence of the 
Veteran's total disability.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of a veteran 
to seek service connection for the benefit in question.  
While the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by a veteran.  Brannon v. West, 12 Vet. App. 
32, 34-5 (1998).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record reflects that following entry of the November 2001 
determination the Veteran had no direct contact with the RO 
until the RO advised him in September 2005 that it was in the 
process of scheduling a routine future examination in order 
to evaluate the severity of his PTSD.  Such evaluation was 
conducted on September 14, 2005, and its findings, including 
a showing of severe PTSD and secondary depression, were the 
basis for the RO's assignment of an effective date of 
September 14, 2005, for DEA entitlement based on permanent 
total disablement.  

Subsequently submitted by the Veteran were a copy of a 
previously submitted VA outpatient treatment record of July 
2001; a variety of VA outpatient records compiled subsequent 
to September 2005, including a November 2009 note from his 
attending VA psychiatrist that the Veteran had severe PTSD 
since early 2000; and a June 2007 report from the Veteran's 
private treating counselor wherein he indicated that the 
Veteran's PTSD had an adverse effect upon the development of 
his children for whom he was seeking Chapter 35 benefits.  As 
well, the Veteran's January 2010 Board personal hearing 
testimony has been committed to writing and added to the 
claims folder.  

The most significant evidence, however, is a VA outpatient 
note, compiled on October 24, 2003, by the Veteran's 
attending psychiatrist.  Therein, it was set forth that the 
Veteran's PTSD was so bad that it precluded him from living 
with his mother and that, if he were to live with her, she 
would be in grave danger of physical harm.  This note 
essentially restates at an earlier point in time what was set 
forth by the VA examiner in September 2005, to the effect 
that the Veteran's PTSD was severe with associated 
depression, isolation, and significant interpersonal 
conflicts, and upon which the RO's assignment of an effective 
date in September 2005 for DEA entitlement was based.  

When viewed in broadest terms, the October 2003 VA outpatient 
treatment note reflects the continued, prolonged severity of 
the Veteran's PTSD and only the remote possibility of any 
change for the better with respect to such disability.  Under 
the particular circumstance of this case, the Board construes 
the October 2003 report as an informal claim and one upon 
which, based on the foregoing discussion, it is determined 
that establishes the permanency of the veteran's totally 
disabling PTSD and thus warrants an effective date of October 
24, 2003, but none earlier, for DEA eligibility.  

The Board points to the absence of any other evidence prior 
to the October 2003 outpatient note indicating an intent to 
claim permanency or a showing of permanent, totally disabling 
PTSD.  All that evidence, including the Veteran's hearing 
testimony in January 2010, except the duplicates of 
previously submitted items such as the outpatient record of 
July 2001, postdates the October 2003 outpatient note.  The 
June 2007 report from a private counselor was received by VA 
in June 2008 and, while it describes many of the difficulties 
experienced by the Veteran regarding his PTSD, its focus is 
the resultant adverse effects upon the Veteran's adult 
children and their educational pursuits.  The November 2009 
report from the Veteran's attending VA psychiatrist, while 
noting the fact that the Veteran's PTSD had remained totally 
disabling since early in 2000 and thus bolstering the notion 
of its permanency, was not of record until November 2009, 
and, thus cannot serve as an informal claim for the 
assignment of any earlier effective date for DEA entitlement.  



In conclusion, while the record supports the assignment of an 
effective date of October 24, 2003 for DEA entitlement, it 
does not warrant assignment of an effective date for DEA 
entitlement earlier than October 24, 2003.  To that extent, 
the appeal for an earlier effective date is granted.  


ORDER

An effective date of October 24, 2003, but none earlier, is 
assigned for DEA entitlement under Chapter 35, Title 38, 
United States Code.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


